Citation Nr: 0421443	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), psychophysiologic gastrointestinal 
reaction, currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a regional office 
(RO) rating decision of February 2002 which included PTSD as 
part of the veteran's service-connected psychiatric 
disability, previously characterized as psychophysiologic 
gastrointestinal reaction, and increased the rating from 
noncompensable to 30 percent.  The veteran testified at a 
videoconference hearing before the undersigned in February 
2003.  


FINDING OF FACT

The veteran's service-connected psychiatric disability 
results in disturbances of motivation, mood, and affect, 
difficulty in establishing and maintaining effective 
relationships, and PTSD-specific symptoms such as a complete 
avoidance of any reminders of his military experiences, 
hypervigilance, and combat-related nightmares, productive of 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for 50 percent rating for PTSD, 
psychophysiologic gastrointestinal reaction, have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2003).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

In the present case, the issue on appeal arises from a claim 
for an increased rating for a psychophysiological disability.  
In this context, the Board notes that a substantially 
complete application was received in November 2001.  In 
December 2001, prior to its adjudication of this claim, the 
AOJ provided notice to the claimant regarding the VA's duty 
to assist.  Specifically, the AOJ notified the claimant of 
information and evidence necessary to substantiate the claim 
for an increased rating; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to provide VA with 
any treatment records in his possession in support of his 
claim.  At his hearing, he did not identify any additional 
evidence.  Thus, the Board finds that the content and timing 
of the December 2001 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Veteran. App. 
112 (2004); Quartuccio v. Principi, 16 Veteran. App. 183 
(2002).

Increased Evaluation

The veteran's military separation records show that he 
received the Combat Infantryman Badge.  His principle 
occupational specialties while on active duty were military 
policeman and ammunition bearer, as a member of a heavy 
machine gun crew.  

After his discharge from service, service connection was 
established for a stomach disorder by rating decision dated 
in March 1946, rated noncompensably disabling.  In March 
1949, the RO determined that this disability was more 
appropriately characterized as anxiety reaction, and granted 
a 10 percent rating.  In a rating decision dated in February 
1954, the RO reduced the rating for the disability, then 
diagnosed as psychophysiologic gastrointestinal reaction, to 
0 percent.

In November 2001, the veteran sought a higher rating 
evaluation for his service-connected psychophysiologic 
gastrointestinal reaction.  At that time, he also indicated 
he suffered from manifestations of PTSD.  By rating decision 
dated in February 2002, the RO granted an increased 
evaluation to 30 percent for the service-connected 
disability, now characterized as "PTSD, psychophysiologic 
gastrointestinal reaction."  

The veteran contends that manifestations of his service-
connected disability warrant a higher rating than currently 
assigned.  He also feels that his psychophysiologic 
gastrointestinal reaction and PTSD should be separately 
evaluated.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the general formula for rating mental disorders, a 30 
percent rating is appropriate when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The evidence presented in connection with this claim includes 
VA outpatient and examination reports.  VA outpatient 
records, dated from May 2001 to January 2002, are negative 
for any complaints, treatment or diagnosis relative to the 
service-connected disability.

Upon VA examination in January 2002, the veteran presented 
with complaints of sleep disturbances and depressive 
feelings.  Objective findings indicate that the veteran was 
casually dressed with good hygiene.  His spontaneous speech 
was normal.  The veteran appeared to minimize psychological 
distress, and it was noted by the examiner that as a 
consequence, the results of the examination may be an under-
representation of the current level of his distress.  There 
was no evidence of gross cognitive dysfunction.  He remained 
fully cooperative and pleasant with the examiner throughout 
the evaluation.  His displayed affect was appropriately 
reactive overall, although he appeared slightly tearful when 
relaying the events he experienced in the war.  There was no 
evidence of current suicidal or homicidal ideation, or of 
psychotic symptoms.  

He was administered a combat exposure test, which indicated a 
moderate-to-high level of exposure.  His self-reported 
depressive symptoms were in the moderate range.  

Relative to his PTSD condition, the veteran described 
hollering in his sleep as a result of combat-related 
nightmares which occurred about once a month.  He required 
several hours to return to sleep after the nightmares. The 
veteran reported intrusive thoughts about the war as 
occurring approximately four times a month.  He refrained 
from discussing the war with anyone, including his wife, and 
avoided all reminders of World War II, including movies and 
memorials, because they made him feel "down" and nervous.  
He denied having panic attacks.  The veteran had experienced 
increased anger since his military service.  Although he 
denied outbursts, he said he frequently became so angry that 
he would physically shake.  He acknowledged an exaggerated 
startle response and hypervigilance.  

In summary, the examiner noted that the veteran had 
experienced difficulty cultivating close friendships since 
service, although he had good relationships with his wife and 
family.  His PTSD symptoms had adversely affected his 
occupational potential.  For example, he retired as soon as 
he was eligible, at the loss of a larger retirement pension, 
because he felt extremely nervous at work.  "Little" 
explosions apparently occurred often at his plant, which 
reminded him of combat, and caused him to fear he would be 
killed or injured.  In addition, he refused a promotion to 
foreman, due to the anxiety that would occur if he would be 
required for fire coworkers.  Anxiety in general, and PTSD in 
particular, had had a debilitating effect on his life.  

Based on the examination and a review of the claims file, the 
examiner noted a diagnosis of PTSD, chronic, and assigned a 
Global Assessment of Functioning (GAF) score of 58, noted as 
indicative of mild to moderate difficulty in social 
functioning and moderate difficulty in occupational 
functioning.  The examiner further found that the PTSD was 
the primary etiology of the veteran's current distress.  

In February 2003, the veteran testified at a videoconference 
hearing before the undersigned.  He said that he was 
currently involved in an outpatient group therapy PTSD 
program at a VA facility.  In describing his history and 
symptoms, he became emotional and was unable to talk about 
his wartime experiences.  He said that he felt that the 
examination had not accurately portrayed the severity of his 
symptoms, because of memory problems, and because he did not 
wish to appear to be looking for a handout.  Specifically, he 
said his sleep and memory problems were worse than indicated 
by the examination.  

With respect to the veteran's contention that PTSD and 
psychophysiologic gastrointestinal reaction should be rated 
separately, since both of these are rated under the same 
general formula for rating mental disorders, the same 
criteria are used to evaluate each.  See 38 C.F.R. § 3.130.  
The veteran cannot be evaluated for the same disability or 
manifestations under different diagnoses.  See 38 C.F.R. 
§ 4.14.  Moreover, the current examination did not show any 
symptoms of psychophysiologic gastrointestinal reaction, and 
the examiner attributed his current symptoms to PTSD.  

In assessing the level of impairment resulting from the 
veteran's psychiatric disability, the Board observes that the 
VA examination resulted in a conclusion that the veteran's 
GAF score was 58, noted as indicative of mild to moderate 
difficulty in social functioning and moderate difficulty in 
occupational functioning.  However, an examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95.

At his hearing, the veteran testified, in essence, that the 
VA examination underreported the level of symptoms he 
experienced, and he provided reasons for his reluctance to 
discuss his symptoms, which the Board finds credible.  
Further, the examiner herself acknowledged that the veteran 
appeared to minimize psychological distress, and that the 
results of the examination may be an under-representation of 
the current level of his distress.  

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet.App. 
436 (2002).  Of the listed criteria, the veteran suffers from 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective relationships.  In 
addition, he suffers from symptoms specific to PTSD, which 
are not listed in the rating criteria, including a complete 
avoidance of any reminders of his military experiences, 
hypervigilance, combat-related nightmares, and an exaggerated 
startle response.  On the examination, it was noted that 
although his affect was generally appropriate, he became 
tearful during his examination; such was also observed at his 
hearing, and he said that his anxiety had caused tearfulness 
at work also.  He turned down a promotion, due to his 
difficulty in establishing and maintaining effective 
relationships, and still experiences difficulties in this 
area.  The examiner attributed the veteran's underemployment, 
both the level he reached and the length of time he worked, 
to his PTSD. 

Since his retirement, the veteran has continued to experience 
symptoms of PTSD, to the extent where he has now sought 
treatment and is in a PTSD group program.  In view of all of 
these factors, with the resolution of all reasonable doubt in 
the veteran's favor, the Board finds that the veteran's PTSD 
produces occupational and social impairment which more 
closely approximate the reduced reliability and productivity 
required for the next higher rating of 50 percent.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  Accordingly, the 
criteria for a higher 50 percent rating are met.  

The evidence does not show symptoms typical of an even higher 
70 percent psychiatric disability, nor is the level of 
impairment for such a rating shown.  Thus, in sum, an 
increased rating to 50 percent, but no higher, for PTSD is 
granted.


ORDER

An increased rating to 50 percent rating for PTSD is granted.  


	                        
____________________________________________
Kay D. Hudson
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



